Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                 DETAILED ACTION
1. The Applicant’s response to the office action filed on April 14, 2021 has been considered and acknowledged.
                       Status of the Application and response to arguments
2. Claims 1-2, 6-8, 12-13, 18 and 23-25 are pending under examination. New claims 28-30 were added. Claims 19-22 were previously withdrawn from further consideration as being drawn to nonelected claims. Claims 3-5, 9-11, 14-17 and 26-27 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in view of the amendment. The rejections not reiterated are withdrawn. The allowability of the claims has been withdrawn. New rejections are applied in view of the newly submitted IDS with fee.
                         New Rejections necessitated by IDS with fee
                                      Claim Rejections - 35 USC § 103
3.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
      Claims 1-2, 6-8, 12-13, 18, 23-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Heiner et al. (US 2009/0105094; cited in IDS filed on 4/14/2021) in view of Samuels et al. (US 9,150,852; cited in IDS filed on 4/14/2021).
     Heiner et al. teach a method of claim 1, comprising: (i) assigning a specific barcode sequence to template DNA molecules in a sample wherein barcode-tagged molecules are obtained by a PCR amplification reaction using primers comprising a universal sequence (promoter sequence) at 5’ end, wherein for a template DNA molecule of the template DNA molecules, a primer of the primers additionally comprise a barcode (see entire document, at least para 0029-0031, 0048, 0051; use of tag oligonucleotides comprising an identification tag or specific nucleotide sequence unique sequence tag (barcode sequences) and universal sequences (promoter sequence));
      (ii) clonally amplifying the barcode-tagged molecules (see entire document, at least para 0032, 0054; indicating clonally amplifying tagged nucleic acids);
     (iii) fragmenting  and circularizing the barcode containing fragments by intramolecular ligation, thereby generating sequencing library of overlapping fragments of each template molecule with its assigned barcode to obtain and demultiplexed reads from the sequencing library (see at least para 0033-0036, 0038, 0052-0053; indicating generating overlapping nucleic acids by enzymatic digestion of the clonally amplified nucleic acids and circularizing the overlapping fragments by intramolecular ligation to obtaining sequencing library); and 

    With reference to claim 2, 7, Heiner et al. teach that the method further comprises labelling the amplified barcode-tagged molecules with biotin and purifying biotin-labelled fragments using streptavidin-coated paramagnetic beads (see para 0031, 0051 indicating tagged nucleotides comprising label or biotin).
     With regard to claim 12, Heiner et al. teach that the step of amplifying the barcode tagged molecules is by circularizing the barcode-tagged molecules and performing rolling circle amplification (see entire document, at least 0054).
    With regard to claim 13, Heiner et al. teach that the extended sequence reads are compatible for sequencing on sequencing platforms (see entire document, at least para 0038-0042, 0055-0056).
            Regarding claim 23, Heiner et al. teach that the template DNA comprises mixed template DNA molecules (see entire document, at least para 0043).
           Regarding claim 24, Heiner et al. teach that the sequencing library comprises double stranded circularized molecules (see entire document, at least para 0049).
       With reference to claims 29-30, Heiner et al. teach that, the intramolecular ligation is performed using a DNA ligase and the rolling circle amplification is performed using a phi29 polymerase (see at least 0033, 0052-0054).
      However, Heiner et al. did not specifically teach linker ligation of specific barcode and unidirectional deletion.

           It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the tags or barcodes as taught by Heiner et al. with a linker and unidirectional deletion with a nuclease as taught by Samuels et al. to improve the linker mediated ligation of a barcode to the target nucleic acids and preparing desired fragment size of nucleic acids in a sequencing library. The ordinary person skilled in the art would have been motivated to combine the method of  Heiner et al. with the linker assigned ligation of a barcode as taught by Samuels et al. to have a reasonable expectation of success that the combination would result in producing a barcode library having the multiple barcodes linked by linker moieties for improved multiplexed quantitation of target biomarkers in a barcode library . 
                                                     Conclusion
           No claim is allowable.
           Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/14/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair-my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637